UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

OPPOSITION TO DEFENDANT’S
MOTION FOR CHANGE OF VENUE

M. CHRISTOPHER LOCKHART, et al., ) CASE NO. 3:19-cev-00405
)
Plaintiffs, ) JUDGE WALTER H. RICE
vs. )
) ORDER AND ENTRY
JACK GARZELLA, et al., ) GRANTING EXTENSION OF
) TIME FOR PLAINTIFFS TO
Defendants. ) FILE MEMORANDUM IN
)
)

 

This matter comes before the Court on the Motion of Plaintiffs for Extension of Time to
File Memorandum in Opposition to Defendant's Motion for Change of Venue.

The Court finds Plaintiffs’ motion well taken and an extension of time is hereby
GRANTED. Plaintiffs’ Memorandum in Opposition to Defendant John Wootton’s Motion for
Change of Venue shall be filed no later than Friday, March 20, 2020.

IT IS SO ORDERED.

ar

Judge Walter H. Rice
United States District Judge

 
